 

 

Exhibit 10.2

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (this "Second Amendment") is dated as of June 10,
2014 and entered into by and between DWF Ill Gateway, LLC, a Delaware limited
liability company ("Landlord"), and Puma Biotechnology, Inc., a Delaware
corporation ("Tenant"), with reference to the following facts.

 

A.       Landlord and Tenant are parties to that certain Office Lease dated as
of May 16, 2012 (the "Original Lease"), pursuant to which Tenant leases certain
office premises consisting of approximately 9,560 rentable square feet known as
Suite 275 (the "Original Premises") located within that certain office building
known as "701 Gateway", with an address of 701 Gateway Boulevard, South San
Francisco, California (the "Building").

 

B.       Landlord and Tenant entered in that First Amendment to Lease dated as
of May 19, 2014 (the "First Amendment") for Tenant to expand the Original
Premises by leasing additional space within the Building containing
approximately 7,152 rentable square feet known as Suite 250 and referred to as
the "Expansion Premises" in the First Amendment. The First Amendment also
provided Tenant with the right to lease Temporary Space (as defined the First
Amendment) in suite 100 of the Building.

 

C.       The Temporary Space described in the First Amendment will not be
available since the existing tenant in the Temporary Space has recently elected
not to terminate the term of its lease early.

 

D.       Landlord and Tenant desire to have Tenant lease alternative temporary
space in the Building in lieu of the Temporary Space described in the First
Amendment and make certain other changes to the First Amendment as hereinafter
provided.

 

NOW THEREFORE, in consideration of the agreements of Landlord and Tenant herein
contained and other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.       Recitals and Definitions. Landlord and Tenant acknowledge and agree the
above recitals are true and connect and are hereby incorporated herein as though
set forth in full. The Original Lease, as amended by the First Amendment, shall
be referred to as the "Existing Lease" in this Second Amendment, and all
references to "the Lease" or "this Lease" in the Existing Lease or in this
Second Amendment shall be deemed to refer to the Existing Lease, as amended by
this Second Amendment. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Existing Lease except as provided in this
Second Amendment.

 

2.       Different Temporary Space. Section 10 and Sections 10(a) through 10 (e)
of the First Amendment and Exhibit E to the First Amendment are deleted and of
no force or effect. The parties have agreed that Tenant shall lease and occupy
on a temporary basis approximately 9,573 square feet of Rentable Area in Suite
101 of the Building, as generally outlined in Exhibit A attached hereto (the
"Temporary Space"). Accordingly, Landlord leases to Tenant and Tenant leases
from Landlord the Temporary Space for a term commencing on the date that
Landlord delivers possession of the Temporary Space (the "Temporary Space
Commencement Date") and expiring on the date which is five (5) business days
following the Expansion Date (as defined in the First Amendment) (the "Temporary
Space Term").

 

(a)       Delivery Date and Delay in Delivery Remedy. Landlord shall deliver the
Temporary Space to Tenant on or before September 5, 2014. If Landlord fails to
deliver the Temporary Space to Tenant on or before September 5, 2014, then
Tenant, as its sole and exclusive remedy, shall be




--------------------------------------------------------------------------------

entitled to an abatement in Minimum Monthly Rent for the Expansion Space equal
to one day of Minimum Monthly Rent for the Expansion Space for each day after
September 5, 2014 until the earlier of (ii) the date the Temporary Space is
delivered to Tenant, or (ii) the date the Expansion Space is delivered to Tenant
or Tenant takes occupancy of the Expansion Space. However, Tenant shall continue
to pay Minimum Monthly Rent for the Original Premises. The lease of the
Temporary Space shall be subject to all other terms and provisions of the Lease,
as amended by this Second Amendment. During the Temporary Space Term and as
applicable to the lease of the Temporary Space, all references in the Lease to
the Leased Premises shall include the Temporary Space. Any reference to the
Temporary Space in the First Amendment, except for Section 10 and Sections 10(a)
through10(e) of the First Amendment and Exhibit E of the First Amendment which
have been deleted as provided above, shall mean the Temporary Space provided in
this Second Amendment.

 

(b)       Rent and Utility Costs for Temporary Space. During the Temporary Space
Term, Tenant shall not have to pay Minimum Monthly Rent for the Temporary Space
or pay Operating Costs, Taxes or standard building services for the Temporary
Space. However, Tenant shall pay for costs for usage of the HVAC outside of the
Climate Control Hours (as defined in Section 11.1 of the Original Lease) and for
any Excess Utility Costs (as defined in Section 11.11 of the Original Lease)
respecting the Temporary Space. Tenant shall make such payment to Landlord
within fifteen (15) days after request by Landlord each month. Tenant shall be
responsible for arranging and paying for all of its telephone and
telecommunication services for the Temporary Space, subject to Tenant's right to
utilize a portion of Landlord’s Allowance for such cabling costs as provided in
Exhibit B to the First Amendment.

 

(c)       Condition of Temporary Space. Tenant shall accept possession of the
Temporary Space in its current "AS IS" condition, without the construction or
installation by Landlord of any improvements, furnishings or equipment of any
kind, without any allowances, and without any representation or warranty,
expressed or implied, by Landlord or any of its agents concerning the condition
or suitability of the Temporary Space. Any work and allowance including, without
limitation, Landlord's Allowance, to be performed or provided by Landlord in
connection with the Original Premises and/or the Expansion Premises will not be
applicable for the lease of the Temporary Space (subject to Tenant's right to
utilize a portion of Landlord's Allowance for cabling costs as provided in
Exhibit B to the First Amendment). The Temporary Space has not undergone an
inspection by a Certified Access Specialist (CASp).

 

(d)       Temporary Space Furniture. Landlord has in storage at the Building
approximately 12 chairs and cubicle workstation parts for 4 potential
workstations (the " Furniture in Storage”. Tenant shall be entitled to use the
Furniture in Storage. Prior to the Temporary Space Commencement Date, Tenant
shall notify Landlord of the Furniture in Storage that Tenant elects to use. If
Tenant does not provide such written notice by such date, then it shall be
deemed an election not to use the Furniture in Storage and Landlord may hold,
sell or otherwise dispose or use the Furniture in Storage at its election
without have to hold it for use by Tenant. Tenant shall be responsible at its
expense to pay for the costs to move the Furniture in Storage and assemble the
cubicle workstations in the Temporary Space, but Tenant shall not be required to
move the cubicles and chairs back into storage at the expiration of the
Temporary Space Term. The foregoing description of Furniture in Storage is just
estimation. Landlord shall not be obligated or required to pay for any furniture
if the Furniture in Storage is less than what is described above. Landlord shall
not be required to replace any missing Furniture in Space and the reference to
the Furniture in Storage shall mean the chairs and cubicle workstation parts of
Landlord actually located in the storage space at the Building. Landlord makes
no representation or warranty whatsoever with respect to the condition of the
Furniture in Storage or its suitability for Tenant's use, and any such use to be
on an "as-is" basis. Tenant shall be responsible for any damage to the Furniture
in Storage caused by Tenant or any of its employees, agents or contractors. Such
furniture shall remain the property of Landlord.




2

--------------------------------------------------------------------------------

(e)       No Alterations. Tenant shall not construct any improvements or
alterations in the Temporary Space, except for the installation of telephone and
electrical lines and other minor work, all of which shall be subject to the
prior written consent of Landlord and otherwise in compliance with the
requirements of the Lease for the construction of alterations. The cost to
construct any improvements or alterations by Tenant in the Temporary Space shall
be paid by Tenant.

 

(f)       Surrender of Temporary Space. Tenant shall vacate and surrender
possession of the Temporary Space by the end of the Temporary Space Term, with
time being of the essence, in broom clean condition, with all repairs and
maintenance that would be required for surrender of the Leased Premises
completed and with all of Tenant's furniture, trade fixtures, equipment and
other personal property removed; provided, however, that the Furniture in
Storage shall remain in the Temporary Space. Tenant acknowledges that Landlord
is marketing the Temporary Space for lease by others. In reliance upon Tenant's
agreement to vacate and surrender possession of the Temporary Space on time,
Landlord may enter into other commitments affecting the Temporary Space and may
incur significant expenses in connection therewith, including, without
limitation, brokerage commissions and fees, legal or other professional fees,
the costs of space planning and the costs of construction of improvements.
Tenant acknowledges that all of said expenses, in addition to all other expenses
incurred and actual and consequential damages suffered by Landlord, shall be
included in measuring Landlord's damages should Tenant fail to vacate and
surrender possession on time.

 

(g)       Temporary Space Holdover.   If Tenant does not vacate and surrender
possession of the Temporary Space by the end of the Temporary Space Term, such
hold over shall be governed by the terms of Section 33.2 of the Original Lease,
as the same relates to the Temporary Space; provided nothing in this Lease shall
be deemed to grant Tenant any right to hold over in the Temporary Space beyond
the end of the Temporary Space Term. ·

 

10.       General Provisions.

 

(a)       Ratification. Except as expressly amended hereby, the Existing Lease
shall remain unmodified and in full force and effect. As modified hereby, the
Existing Lease is hereby ratified and confirmed in all respects. In the event of
any inconsistencies between the terms of this Second Amendment and the Existing
Lease, the terms of this Second Amendment shall prevail.

 

(b)       Entire Agreement. The Existing Lease as amended by this Second
Amendment constitutes the entire understanding and agreement of the parties with
respect to the subject matter hereof, and all prior agreements, representations,
and understandings between the parties with respect to the subject matter
hereof, whether oral or written, are or should be deemed to be null and void,
all of the foregoing having been merged into this Second Amendment. The parties
acknowledge that each party and/or its counsel have reviewed and revised this
Second Amendment, and agree that no rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in
the interpretation of this Second Amendment.

 

(c)       Successors Bound. Subject to any and all restrictions on assignments
or subleasing set forth in the Existing Lease, this Second Amendment shall inure
to the benefit of and be binding upon the Parties and their respective
successors and permitted assigns with respect to the Lease.

 

(d)       Authorization to Execute. Tenant represents and warrants that the
individual executing this Second Amendment on its behalf is duly authorized to
execute and deliver this Second Amendment in accordance with a duly adopted
resolution or other applicable authorization of said




3

--------------------------------------------------------------------------------

organization, and that this Second Amendment is binding upon said organization
in accordance with its terms.

 

(e)       Applicable Law. This Second Amendment shall be governed by and
construed under the laws of the State of California, without giving effect to
any principles of conflicts of law that would result in the application of the
laws of any other jurisdiction.

 

(f)       Amendments. This Second Amendment may be amended or modified only by
an instrument in writing signed by each of the parties.

 

(g)       Counterparts. This Second Amendment may be executed in counterparts
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Any facsimile or other electronic
signature shall constitute a valid and binding method for executing this Second
Amendment. Executed counterparts of this Second Amendment exchanged by facsimile
transmission or other electronic means shall be fully enforceable.

 

(h)       Brokers. Landlord and Tenant each represents and warrants to the other
party that it has not authorized, retained or employed, or acted by implication
to authorize, retain or employ, any real estate broker or salesman to act for it
or on its beha1f in connection with this Second Amendment so as to cause the
other party to be responsible for the payment of a brokerage commission, except
for Cassidy/Turley and LA Realty Partners. Landlord and Tenant shall each
indemnity, defend and hold the other party harmless from and against any and all
claims by any other real estate broker or salesman whom the indemnifying party
authorized, retained or employed, or acted by implication to authorize, retain
or employ, to act for the indemnifying party in connection with this Second
Amendment.

 

(i)       Effectiveness. The parties agree that the submission of a draft or
copy of this Second Amendment for review or signature by a party is not
intended, nor shall it constitute or be deemed, by either party to be an offer
to enter into a legally binding agreement with respect to the subject matter
hereof and may not be relied on for any legal or equitable rights or
obligations. Any draft or document submitted by Landlord or its agents to Tenant
shall not constitute a reservation of or option or offer in favor of Tenant. The
parties shall be legally bound with respect to the subject matter hereof
pursuant to the terms of this Second Amendment only if, as and when all the
parties have executed and delivered this Second Amendment to each other. Prior
to the complete execution and delivery of this Second Amendment by all parties,
each party shall be free to negotiate the form and terms of this Second
Amendment in a manner acceptable to each party in its sole and absolute
discretion. The parties acknowledge and agree that the execution and delivery by
one party prior to the execution and delivery of this Second Amendment by the
other party shall be of no force and effect and shall in no way prejudice the
party so executing this Second Amendment or the party that has not executed this
Second Amendment.

 

[the balance of this page has been intentionally left blank; signature page
follows]

 

 




4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
be effective as of the date first above written.

 

LANDLORD:

 

TENANT:

DWF III GATEWAY, LLC,

a  Delaware limited liability company

 

PUMA BIOTECHNOLOGY, INC.,

a Delaware corporation

 

 

 

By:    Divco West Real Estate Services, Inc.,

a Delaware limited liability company

Its Agent

 

 

By: /s/ James Teng

 

By: /s/ Charles R Eyler

Name: James Teng

 

Name: Charles R Eyler

Its: Managing Director

 

Its: Sr. Vice President, Finance

 




5

--------------------------------------------------------------------------------

 

Exhibit A

Outline of the Temporary Space

Exhibit A is intended only to show the general layout of the Temporary Space.
The depiction of interior windows and equipment in this Exhibit is for
illustrative purposes only, but does not mean that such items exist. Landlord is
not required to provide, install or construct any such items. It does not in any
way supersede any of Landlord's rights set forth in the Lease with respect to
arrangements and/or locations of public parts of the Building. It is not to be
scaled; any measurements or distances shown should be taken as approximate. The
inclusion of elevators, stairways electrical and mechanical closets, and other
similar facilities for the benefit of occupants of the Building does not mean
such items are part of the Temporary Space.

 

[g201508072227074211178.jpg]

[g201508072227076241179.jpg]

 

6